Citation Nr: 0506592	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-13 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for the cause of 
the veteran's death as a result of treatment at VA Medical 
Centers from 1980 to 1994.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
January 1967; from November 1968 to December 1970; and from 
June 1971 to November 1980.  He died in August 1994.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for the cause of the veteran's death as a result of 
treatment at VA Medical Centers (VAMCs) from 1980 to 1994.  

The case was remanded in April 2001 and August 2003.  It has 
now been returned to the Board for appellate review.  The 
case was previously advanced on the Board's docket for good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).   

In statements to the Board, the appellant's representative 
appears to be raising the issue of entitlement to service 
connection for the cause of the veteran's death.  This issue 
was denied by the RO in a December 1994 rating decision.  If 
the appellant wishes to reopen this claim, she may submit new 
and material evidence.  However, the issue is not currently 
before the Board and will not be addressed in this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The competent and probative medical evidence of record 
does not establish that the veteran's death was due to 
treatment provided by VAMCs from 1980 to 1994, or that VA 
failed to timely diagnose the veteran's cardiovascular 
disease.

3.  A good cause showing, such as a complex medical or legal 
issue involved in the appeal, has not be made to warrant 
procurement of an independent medical expert opinion.  


CONCLUSIONS OF LAW

1.  Dependency and indemnity compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991) for the cause of the 
veteran's death as a result of treatment at VA Medical 
Centers from 1980 to 1994 are not warranted.  38 U.S.C.A. 
§ 1151 (West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.358, 3.800 (2004).  

2.  The procurement of an independent medical expert opinion 
is not warranted.  38 C.F.R. § 20.902 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in June 2001, January 2003, May 2003, and 
June 2004 apprised the appellant of the information and 
evidence necessary to substantiate her claim.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that she is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  She was also advised to send any evidence in 
her possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated before the VCAA 
was enacted, and therefore, prior to the June 2001, January 
2003, May 2003, and June 2004 notice letters.  Nevertheless, 
the Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in June 2001, 
January 2003, May 2003, and June 2004 were not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of her case to the Board, and the content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the appellant 
was provided every opportunity to identify and submit 
evidence in support of her claim.  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, the Board concludes that any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA treatment and 
hospitalization records, and statements from the appellant.  
Three medical opinions were requested and received from VA 
physicians.  The appellant has not identified any pertinent 
evidence that has not been obtained that is necessary to the 
adjudication of this claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant.  As such, the Board finds 
the VA's duty to assist in this case has been met.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider her claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Dependency and Indemnity Compensation Benefits
Pursuant to 38 U.S.C.A. § 1151 (West 1991)

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 C.F.R. 
§§ 3.358(a), 3.800(a) (2004).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2) (2004).  

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2) (2004).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2004).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2004).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97.  

The appellant filed the present claim for benefits under 
section 1151 in July 1996. Therefore, under the statute and 
the opinion of the General Counsel cited above, the present 
claim has been adjudicated by the RO, and is being reviewed 
by the Board, under the version of 38 U.S.C.A. § 1151 extant 
before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions, supra.  Thus, neither 
VA fault nor an event not reasonably foreseeable would be 
required for this claim to be granted.  

A VA General Counsel opinion specifically addressed the issue 
of the application of 38 U.S.C.A. § 1151 to claims based on 
the failure to diagnose a pre-existing condition.  
Specifically, the General Counsel concluded that § 1151 is 
most reasonably construed as authorizing benefits where VA 
improperly fails to diagnose or provide treatment for a pre-
existing disease, if it is determined that the veteran's 
disability is greater than it would have been with proper 
diagnosis and treatment.  Accordingly, the factual elements 
necessary to support a claim based on this theory include a 
determination that:  (1) VA failed to diagnose and/or treat a 
pre-existing disease or injury; (2) a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
VAOPGCPREC 5-2001.  

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Although claims for 38 U.S.C.A. § 1151 
benefits are not based upon actual service connection, there 
are similarities in their adjudication.  Boeck v. Brown, 
6 Vet. App. 14, 16-17 (1993); Contreras v. Brown, 5 Vet. App. 
492, 495 (1993).  Hence, a claim for 38 U.S.C.A. § 1151 
benefits must be supported by medical evidence of a current, 
additional disability or death, and medical evidence that the 
additional disability or death  resulted from VA 
hospitalization, medical examination, or treatment.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
appellant's favor, and the claim should be granted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The veteran died in August 1994.  His death certificate 
states that the cause of his death was atherosclerotic 
cardiovascular disease.  Emphysema was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause of death.  

In her initial claim for benefits, as well as in numerous 
subsequent statements, the appellant essentially asserted 
that the veteran would not have died if he had been provided 
proper medical care by VAMCs in Michigan and Arizona during 
the years from 1980 to 1994.  She alleges that he was not 
provided with the appropriate oxygen therapy for his 
emphysema and he was not timely diagnosed with his heart 
disease.  Consequently, the veteran's death was premature and 
resulted from malpractice on the part of VA.  

The veteran's service medical records do not show that he was 
treated for, or diagnosed with, a chronic heart disability.  

A chest x-ray taken in conjunction with a January 1981 VA 
examination showed no evidence of acute pulmonary or cardiac 
pathology.  

A VA discharge summary indicated that the veteran was 
hospitalized from March 31, 1987 to April 21, 1987, for 
alcohol abuse and dependence.  Other noted diagnoses included 
seborrheic verruca, left thigh; actinic keratosis, left 
earlobe; periodentitis supra erupted teeth; and mild chronic 
obstructive pulmonary disorder.  

A July 1992 VA progress note indicated that the veteran had 
severe obstructive ventilatory impairment.  

A September 1993 VA outpatient treatment report indicated 
that the veteran was seen for severe chronic obstructive 
pulmonary disorder.  He had started smoking again.  His blood 
pressure was 135/88 and his pulse was 83.  Examination of the 
heart revealed regular S1 and S2.  There was no murmur.  

An April 1994 VA outpatient treatment report the veteran 
requested follow-up with a VA physician for his blood 
pressure.  It was noted that he had a history of emphysema.  
His blood pressure was 150/100.  The assessment was 
uncontrolled hypertension.  His medication was to be 
increased.  

A May 1994 VA outpatient treatment report noted that the 
veteran's health problems included hypertension.  

In a July 1994 letter, a VA physician remarked that the 
veteran was being followed for severe chronic obstructive 
pulmonary disorder, emphysema, asbestos exposure, and 
hypertension.  He was oxygen dependent and had been started 
with home oxygen therapy that month.  He concluded that the 
veteran's long term prognosis was poor given the extent of 
the veteran's disease at an early age, and it appeared to be 
progressive.  

In an October 1998 VA advisory opinion, it was concluded that 
there was no evidence to suggest that VA ignored or failed to 
treat the veteran's pulmonary condition in a timely and 
reasonable fashion.  Moreover, there was no evidence that the 
veteran had symptoms suggestive of cardiovascular disease 
prior to his death.  It was noted that the chart did not 
appear to contain complete medical records.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in March 2001.  She 
testified that VA placed more attention on the veteran's 
chronic obstructive pulmonary disorder rather than his heart 
condition.  They provided oxygen therapy only one month prior 
to his death, even though he had requested this before that 
time due to his difficulty breathing.  Additionally, he first 
complained of chest pain in 1980, and VA ignored his 
complaints.  

In a March 2002 opinion, a VA physician remarked that he had 
reviewed the veteran's claims files.  He noted that the 
veteran's service medical records showed treatment for 
frequent upper respiratory tract infections; pharyngitis; and 
acute bronchitis.  He opined that the veteran received 
appropriate management by VA physicians for chronic 
obstructive pulmonary disorder prior to his death.  A 
progress note dated in the fifth (May) or eighth (August) 
month of 1994 mentioned blood pressure readings of 177/117 
and 150/100.  In a July 1994 letter, hypertension was 
mentioned as one of the veteran's medical problems.  There 
was a note in the service medical records dated in November 
1957 that the veteran had a heart murmur, but no significant 
abnormality.  However, there was no other evidence in the 
file documenting cardiovascular disease prior to the 
veteran's death in 1994.  The physician did note that the 
chart did not appear to contain complete medical records 
pertaining to hypertension.  Therefore, it was not possible 
for him to comment whether the veteran's death was related to 
VA medical treatment.  

In a September 2002 follow-up statement, the physician who 
provided the March 2002 opinion responded that he had 
reviewed the veteran's claims file, including all available 
VA medical reports dated from 1980 to 1994.  He opined that 
the veteran had not likely suffered additional cardiovascular 
or pulmonary disability as a result of VA treatment.  

Based on the evidence of record, the Board concludes that 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for the cause of the veteran's 
death as a result of treatment at VAMCs from 1980 to 1994 may 
not be granted.  The medical reports do not support the 
appellant's assertions that the veteran's death may be 
attributed to VA's failure to provide proper treatment.  
There is no indication in the file that the veteran requested 
and was denied home oxygen therapy for treatment of his 
chronic obstructive pulmonary disorder.  Moreover, a VA 
examiner has opined that the veteran received appropriate 
care and management of this disability when he was seen by VA 
physicians.  Additionally, there is no support for the 
appellant's assertion that VA failed to timely diagnose the 
veteran's heart disease.  As noted in the March 2002 opinion, 
there were no reports in the file documenting the presence of 
cardiovascular disease prior to the veteran's death in 1994.  
To the extent that the appellant offers her own opinion that 
the veteran did not receive appropriate treatment by VA from 
1980 to 1994, or that VA failed to diagnose the veteran's 
heart disease in a timely fashion, the Board notes that her 
opinion is not probative on the issue.  Lay persons, such as 
the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  Espiritu, supra.  She has 
not provided any medical evidence to support her assertions.  

The appellant's representative has asserted that the case 
should be remanded for further development in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998).  In Stegall, the 
Court held that the Board's remand confers on the claimant, 
as a matter of law, the right to compliance with any remand 
orders.  The representative has essentially asserted that the 
instructions in the Board's August 2003 remand were not fully 
completed because the September 2004 opinion was not 
complete, was not signed by a physician, and did not 
"provide all factors upon which the medical opinion is 
based."  

In rejecting these assertions, the Board points out that the 
Board's remand in August 2003 required that the veteran's 
file be referred to the physician who provided the prior 
March 2002 statement, if he was available.  The names on the 
two opinions are the same.  Moreover, even though the 
physician did not sign the September 2004 statement, his name 
appears at the top, and there is no requirement that it be 
signed in order for it to be accepted by the Board as 
competent medical evidence.  Finally, the physician mentioned 
all the factors upon which his medical opinion was based in 
his prior decision in March 2002.  That opinion was only 
found to be unsatisfactory because it was not clear if all of 
the veteran's medical reports had been associated with the 
file.  However, in the second instance, a full review of the 
file was made and it was clarified that these were the 
available reports.  Consequently, the undersigned finds that 
the Board's requests were accomplished and appellate 
consideration at this time did not prejudice the appellant's 
claim.  
The appellant's representative has also requested that the 
claim be referred for an independent medical expert opinion 
because VA is incapable of providing an objective opinion.  
However, pursuant to 38 C.F.R. § 20.901(d) (2004), the 
decision to seek an opinion of an independent medical expert 
is solely within the judgment of the Board, which selects the 
institution from those recognized for this purpose by the 
Secretary.  This case is not deemed to present a question 
involving medical complexity or controversy.  Moreover, no 
evidence has been presented to support the assertion that the 
opinions provided by VA physicians in this case are not 
objective.  The appellant and/or her representative are free 
to secure an opinion from an outside medical expert on their 
own, but cannot demand the same from VA.  Accordingly, the 
Board finds that VA has not denied the appellant due process 
of law and has fulfilled it duty to assist the appellant in 
the development of the claim by obtaining a medical opinion 
upon which to make a decision on the claim.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the appellant's claim.  The medical 
reports and opinions do not show that the veteran's death may 
be attributed to VA treatment, or a failure to timely 
diagnose the veteran with heart disease.  Therefore, the 
claim for entitlement to dependency and indemnity 
compensation benefits for the cause of the veteran's death as 
a result of treatment at VAMCs from 1980 to 1994, pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991), must be 
denied.  See Boeck, Contreras, Gilbert, supra.  




ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for the cause of 
the veteran's death as a result of treatment at VA Medical 
Centers from 1980 to 1994 is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


